
	
		II
		112th CONGRESS
		1st Session
		S. 416
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2011
			Mr. Burr (for himself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To develop a strategy for assisting stateless children
		  from North Korea, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the North Korean Refugee Adoption Act
			 of 2011.
		2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)thousands of
			 North Korean children do not have families and are threatened with starvation
			 and disease if they remain in North Korea or as stateless refugees in
			 surrounding countries;
			(2)thousands of
			 United States citizens would welcome the opportunity to adopt North Korean
			 orphans living outside North Korea as de jure or de facto stateless refugees;
			 and
			(3)the Secretary of
			 State and the Secretary of Homeland Security should make every effort to
			 facilitate the immediate care, family reunification, and, if necessary and
			 appropriate, the adoption of any eligible North Korean children living outside
			 North Korea as de jure or de facto stateless refugees.
			3.DefinitionsIn this Act:
			(1)Foreign-sending
			 countryThe term foreign-sending country—
				(A)means—
					(i)the
			 country of the orphan’s citizenship; or
					(ii)if
			 the orphan is not permanently residing in the country of citizenship, the
			 country of the orphan’s habitual residence; and
					(B)excludes any
			 country to which the orphan—
					(i)travels
			 temporarily; or
					(ii)travels as a
			 prelude to, or in conjunction with, his or her adoption or immigration to the
			 United States.
					(2)Hague
			 countryThe term Hague countries means a country
			 that is a signatory of the Convention on Protection of Children and Cooperation
			 in Respect of Intercountry Adoption, done at The Hague on May 29, 1993.
			(3)Non-Hague
			 countryThe term non-Hague country means a country
			 that is not a signatory of the Convention on Protection of Children and
			 Cooperation in Respect of Intercountry Adoption, done at The Hague on May 29,
			 1993.
			4.Strategy on
			 adoption of North Korean children by United States citizens
			(a)In
			 generalThe Secretary of State, in consultation with the
			 Secretary of Homeland Security and the Secretary of Health and Human Services,
			 shall develop a comprehensive strategy for facilitating the adoption of North
			 Korean children by United States citizens.
			(b)ConsiderationsIn
			 developing the strategy under this section, the Secretary shall—
				(1)consider the
			 challenges that United States citizens would encounter in attempting to adopt
			 children from North Korea who are currently living in Hague countries and
			 non-Hague countries regardless of their legal status in such countries;
				(2)propose solutions
			 to dealing with the situation in which a North Korean refugee child does not
			 have access to a competent authority in the foreign-sending country;
				(3)propose solutions
			 to dealing with North Korean refugee children who are not considered habitual
			 residents of the countries in which they are located;
				(4)evaluate
			 alternative mechanisms for foreign-sending countries to prove that North Korean
			 refugee children are orphans when documentation, such as birth certificates,
			 death certificates of birth parents, and orphanage documentation, is missing or
			 destroyed;
				(5)provide
			 suggestions for working with South Korea to establish pilot programs that
			 identify, provide for the immediate care of, assist in the family reunification
			 of, and assist in the international adoption of, orphaned North Korean children
			 living within South Korea;
				(6)provide
			 suggestions for working with aid organizations in Asia to identify and
			 establish pilot programs for the identification, immediate care, family
			 reunification, and international adoption of North Korean orphans living
			 outside North Korea as de jure or de facto stateless refugees;
				(7)identify other
			 nations in which large numbers of stateless, orphaned children are living who
			 might be helped by international adoption; and
				(8)propose solutions
			 for assisting orphaned children with Chinese fathers and North Korean mothers
			 who are living in China and have no access to Chinese or North Korean
			 resources.
				(c)Reporting
			 requirementNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of State shall submit a written report to
			 Congress that contains the details of the strategy developed under this
			 section.
			
